UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-2379


In re: JAMES F. BADGETT,

                    Petitioner.


                 On Petition for Writ of Mandamus. (5:18-ct-03279-D)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


James F. Badgett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James F. Badgett, a criminal defendant presently subject to pretrial commitment,

pursuant to 18 U.S.C. §§ 4241(d), 4246(a) (2012), petitions for a writ of mandamus

seeking an order directing the district court to terminate his commitment and order his

release. “[M]andamus is a drastic remedy that should only be used in extraordinary

circumstances and may not be used as a substitute for appeal.” In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007). We grant mandamus relief only when the

petitioner has no other adequate means to attain the desired relief, the petitioner shows a

clear and indisputable right to that relief, and we deem the writ appropriate under the

circumstances. In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Because

there is no evidence of undue delay by the district court in any of Badgett’s pending

cases, and he has not demonstrated a clear right to mandamus relief, we deny the petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                            2